Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowed.
Claims 2 and 17 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 3-12 and 15 depend from claim 1, therefore, are allowed. 
Independent claim 13 is allowable over the prior art of record. Claim 14 depends from claim 13, therefore, are allowed. 
Independent claim 16 is allowable over the prior art of record. Claims 18-20 depend from claim 16, therefore, are allowed. 
Independent claims 1, 13 and 16 recite the limitations of: 
the light-shielding layers (21) are provided with through holes (22) used to achieve small-aperture imaging (Fig. 4); orthographic projections of the through holes (22) on the base substrate (11) do not overlap with orthographic projections of the pixel elements on the base substrate (11) (Fig. 4); and the photosensitive image sensors (23) are used to receive images of a fingerprint formed by the through holes (22);
wherein a center distance (d) between two adjacent through holes (22) satisfies a formula:  
    PNG
    media_image1.png
    49
    402
    media_image1.png
    Greyscale
 
d represents a distance from lower surfaces of the light-shielding layers (21) to upper surfaces of the photosensitive image sensors (23) (Fig. 4); and ht represents thickness of the light-shielding layers (21) (Fig. 4), with all the other limitations cited in claims 1, 13 and 16, respectively.
Kim et al. (2018/0089491 A1) discloses a display with a fingerprint sensor unit disposed in the active area of the display wherein the fingerprint sensor unit may include at least one light transmitting path, at least one light receiving device, and light guide paths arranged to be overlapped with one another and light receiving devices.
Smith et al. (2017/0161543 A1) discloses an optical sensor integrated in the display for imaging a biometric input object on a sensing region includes a first set of apertures disposed above a first side of a transparent layer and a plurality of detector elements positioned to detect the reflected light.
He et al. (2018/0005005 A1) discloses optical sensor modules provided for on-screen optical sensing of fingerprints by using an under-screen optical sensor module that captures and detects returned light emitted by a LCD display screen for displaying images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692